    Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 1 of 27. PageID #: 476532




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                     MDL No. 2804
IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                    Case No. 1:17-md-2804

THIS DOCUMENT RELATES TO:                            Judge Dan Aaron Polster
   The County of Summit, Ohio, et al. v.
   Purdue Pharma L.P., et al.
   Case No. 18-op-45090


CVS INDIANA, L.L.C.’S, CVS RX SERVICES, INC.’S, CVS PHARMACY, INC.’S, AND
   CVS OHIO STORES, L.L.C.’S ANSWER AND AFFIRMATIVE DEFENSES TO
             PLAINITFF’S AMENDMENT BY INTERLINEATION

         Defendants CVS Indiana, L.L.C., CVS Rx Services, Inc., CVS Pharmacy, Inc., and Ohio

CVS Stores, L.L.C. (collectively, “CVS”) hereby answer Plaintiff Summit County’s Amendment

by Interlineation (“Amendment”) (Dkt. No. 2943).1

                                PRELIMINARY STATEMENT

         The following matters are incorporated by reference into CVS’s responses to each

paragraph of the Amendment:

         A.     This Answer responds only to the Amendment by Interlineation to the Third

Amended Complaint (Dkt. No. 2943) filed in County of Summit, Ohio v. Purdue Pharma L.P.,

No. 18-OP-45090 (N.D. Ohio), and does not respond to the Amendment by Interlineation to the

Third Amended Complaint filed in County of Cuyahoga, Ohio v. Purdue Pharma L.P., No. 17-

OP-45004 (N.D. Ohio). On December 18, 2018, the Court required CVS to respond to the

Second Amended Complaint filed by Summit County. (Dkt. No. 1203.) On April 25, 2019,

Special Master Cohen ruled that CVS did not have to answer the Third Amended Complaint

1
         Citations to the docket in this Answer are to the MDL docket, 17-md-2804.
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 2 of 27. PageID #: 476533



filed by Summit County as CVS’s answer to the Second Amended Complaint was deemed

operative. (Dkt. No. 1576.). To date, neither the Court nor Special Master Cohen has ordered

CVS, or any Defendant, to answer the Third Amended Complaint filed by Summit County. On

December 13, 2019, Special Master Cohen stated that the Track One-B Defendants “need only

file answers to the Amendments-by-Interlineation.” Special Master Cohen confirmed on

December 21, 2019 that “the Answers Defendants are required to file … should be responsive

only to the paragraphs in the Amendments by Interlineation … and not the full

Complaints.” Consequently, this Answer responds only to the Amendments by Interlineation as

filed by Summit County (Dkt. No. 2943) and not to the remaining allegations set forth in Summit

County’s Third Amended Complaint. CVS reserves the right to answer the remaining

allegations set forth in Summit County’s Third Amended Complaint at any time or as ordered by

the Court. CVS files this Answer to comply with the directives of the Court and the Special

Master and without prejudice to the Motion to Dismiss previously filed at MDL ECF No. 3035.

       B.      Where allegations are made against “Defendants” as a group, however described,

CVS’s responses apply only to CVS.

       C.      Most of the allegations in the Amendment are not directed at CVS and, therefore,

do not require a response by CVS. The responses below are subject to that limitation, whether

expressly stated or not.

       D.      The Amendment contains purported references to documents and third-party

publications and statements that have been excerpted, paraphrased, characterized, and otherwise

taken out of context. These documents and third-party publications and statements should be

considered, if at all, in context and in unmodified form, and CVS respectfully refers the Court to

the referenced materials for their complete contents.



                                                2
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 3 of 27. PageID #: 476534



         E.     Except as otherwise stated herein, CVS denies each and every allegation

contained in the Amendment, including any allegations contained in the preamble, unnumbered

paragraphs, numbered paragraphs, titles, headings, subheadings, table of contents, and footnotes,

and denies any liability to Plaintiff. To the extent not expressly denied, all allegations for which

CVS lacks knowledge or information sufficient to form a belief about the truth of the allegations

also are denied.

         F.     CVS reserves the right to seek to amend and supplement this Answer.

                              INTRODUCTORY PARAGRAPH

         The allegations in the introductory paragraph of the Amendment by Interlineation are

vague, including the reference to “10mg equivalent pills.” CVS therefore lacks knowledge

sufficient to form a belief about the truth or falsity of the allegations and therefore denies them.

To the extent Plaintiff purports to characterize ARCOS data produced by DEA, the data speaks

for itself.

                                            PARTIES

         1.     CVS denies the allegations in paragraph 1 except to admit that CVS Indiana,

L.L.C. is an Indiana corporation with its principal place of business in Rhode Island; CVS Rx

Services, Inc. is a New York corporation with its principal place of business in Rhode Island;

CVS Pharmacy, Inc. is a Rhode Island corporation with its principal place of business in Rhode

Island and is a subsidiary of CVS Health Corporation; Ohio CVS Stores, L.L.C. is an Ohio

corporation with its principal place of business in Rhode Island; and CVS Pharmacy, Inc.

directly or indirectly owns CVS distribution centers that are licensed with DEA to distribute

Schedule III, IV, and V controlled substances and directly or indirectly owns CVS Pharmacy




                                                 3
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 4 of 27. PageID #: 476535



retail pharmacy stores in Ohio that are licensed with DEA to dispense Schedule II, III, IV, and V

controlled substances.

       2.      CVS denies the allegations in Paragraph 2 except to admit that distribution centers

directly or indirectly owned by CVS Pharmacy, Inc., CVS Indiana, L.L.C., and CVS Rx

Services, Inc. are licensed with DEA to distribute Schedule III, IV, and V controlled substances;

CVS Pharmacy retail stores owned by Ohio CVS Stores, L.L.C. are licensed with DEA to

dispense controlled substances; distribution centers owned by CVS Indiana, L.L.C. and CVS Rx

Services, Inc. have distributed Schedule III, IV, and V controlled substances into Ohio; and CVS

Pharmacy retail stores owned by Ohio CVS Stores, L.L.C. have dispensed Schedule II, III, IV,

and V controlled substances in Ohio.

       3.      CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 3. To the extent any further response is required, CVS denies the

allegations.

       4.      CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 4. To the extent any further response is required, CVS denies the

allegations.

       5.      CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 5. To the extent any further response is required, CVS denies the

allegations.

       6.      CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 6. To the extent any further response is required, CVS denies the

allegations.




                                                4
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 5 of 27. PageID #: 476536



       7.      CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 7. To the extent any further response is required, CVS denies the

allegations.

       8.      CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 8. To the extent any further response is required, CVS denies the

allegations.

       9.      CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 9. To the extent any further response is required, CVS denies the

allegations.

       10.     Paragraph 10 purports to define the term “National Retail Pharmacies” and

“Distributor Defendants,” and no response is required. To the extent any further response is

required, CVS denies the allegations.

                                 FACTUAL ALLEGATIONS

       1.      The allegations in paragraph 1 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

       2.      The allegations in paragraph 2 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

       3.      The allegations in paragraph 3 state legal conclusions and argument to which no

response is required, and CVS respectfully refers the Court to the cited statutes and regulations

for their true and correct contents. To the extent any further response is required, CVS denies

the allegations.

       4.      CVS admits that certain CVS distributions centers are licensed with the DEA to

distribute Schedule III, IV, and V controlled substances, and that CVS Pharmacy retail stores are



                                                5
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 6 of 27. PageID #: 476537



licensed with the DEA to dispense Schedule II, III, IV, and V controlled substances. CVS lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in the first sentence of paragraph 4 and, on that basis, denies those allegations. The remaining

allegations in paragraph 4 state legal conclusions and argument to which no response is required,

and CVS respectfully refers the Court to the cited statutes and regulations for their true and

correct contents. To the extent any further response to those allegations is required, CVS denies

the allegations.

       5.      The allegations in paragraph 5 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

       6.      The allegations in paragraph 6 state legal conclusions and argument to which no

response is required, and CVS respectfully refers the Court to the cited case law and

administrative decisions for their true and correct contents. To the extent any further response is

required, CVS denies the allegations.

       7.      The allegations in paragraph 7 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

       8.      CVS admits that it is aware of the Controlled Substances Act and the regulations

promulgated thereunder. CVS lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations in the first sentence of paragraph 8 and, on that basis,

denies those allegations. The remaining allegations in paragraph 8 state legal conclusions and

argument to which no response is required, and CVS respectfully refers the Court to the cited

regulations and case law for their true and correct contents. To the extent any further response to

those allegations is required, CVS denies the allegations.




                                                 6
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 7 of 27. PageID #: 476538



       9.      CVS denies the allegations in paragraph 9 insofar as alleged against it except to

admit that certain CVS entities possessed or had access to certain data concerning CVS

Pharmacy retail stores’ dispensing of controlled substances. CVS otherwise lacks knowledge or

information sufficient to form a belief about the truth of the allegations in paragraph 9. To the

extent any further response is required, CVS denies the allegations.

       10.     The allegations in paragraph 10 state legal conclusions and argument to which no

response is required, and CVS respectfully refers the Court to the cited case law and

administrative decisions for their true and correct contents. To the extent any further response is

required, CVS denies the allegations.

       11.     The allegations in paragraph 11 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

       12.     CVS denies the allegations in paragraph 12 insofar as alleged against it except to

admit that certain CVS entities possessed or had access to certain data concerning CVS

Pharmacy retail stores’ dispensing of controlled substances. CVS otherwise lacks knowledge or

information sufficient to form a belief about the truth of the allegations in paragraph 12. To the

extent any further response is required, CVS denies the allegations.

       13.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 13 except to aver that the cited document speaks for itself. To the

extent any further response is required, CVS denies the allegations.

       14.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 14 except to aver that the cited document speaks for itself. To the

extent any further response is required, CVS denies the allegations.




                                                7
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 8 of 27. PageID #: 476539



       15.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 15 except to aver that the cited document speaks for itself. To the

extent any further response is required, CVS denies the allegations.

       16.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 16 except to aver that the cited document speaks for itself. To the

extent any further response is required, CVS denies the allegations.

       17.     The allegations in paragraph 17 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

       18.     CVS denies the allegations in paragraph 18 insofar as alleged against it except to

admit that certain CVS entities possessed or had access to certain data concerning CVS

Pharmacy retail stores’ dispensing of controlled substances and to aver that the complete public

statements made by CVS speak for themselves and are the best evidence of their content. CVS

otherwise lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 18. To the extent any further response is required, CVS denies the

allegations.

       19.     The allegations in paragraph 19 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

       20.     CVS denies the allegations in paragraph 20 insofar as alleged against it except to

admit that certain CVS entities possessed or had access to certain data concerning CVS

Pharmacy retail stores’ dispensing of controlled substances. CVS otherwise lacks knowledge or

information sufficient to form a belief about the truth of the allegations in paragraph 20. To the

extent any further response is required, CVS denies the allegations.




                                                8
 Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 9 of 27. PageID #: 476540



        21.     CVS denies the allegations in paragraph 21 except to aver that the cited document

speaks for itself.

        22.     CVS denies the allegations in paragraph 22 insofar as alleged against it except to

admit that certain CVS entities possessed or had access to certain data concerning CVS

Pharmacy retail stores’ dispensing of controlled substances. CVS otherwise lacks knowledge or

information sufficient to form a belief about the truth of the allegations in paragraph 22. To the

extent any further response is required, CVS denies the allegations.

        23.     The allegations in paragraph 23 state legal conclusions and argument to which no

response is required. To the extent any further response is required, CVS denies the allegations.

        24.     CVS denies the allegations in paragraph 24 except to admit that there are

currently more than 9,900 CVS Pharmacy retail stores in the United States and that those CVS

Pharmacy retail stores dispense Schedule II, III, IV, and V controlled substances.

        25.     CVS denies the allegations in paragraph 25 except to admit that, through

September 2014, CVS Pharmacy retail stores were supplied with Schedule III hydrocodone

combination products by CVS distribution centers and by outside vendors, and were supplied

with Schedule II prescription opioids by outside vendors.

        26.     CVS denies the allegations in paragraph 26 except to admit that a system was put

in place to monitor for suspicious orders of controlled substances that CVS Pharmacy retail

stores placed with CVS distribution centers.

        27.     CVS denies the allegations in paragraph 27.

        28.     CVS denies the allegations in paragraph 28 except to aver that the cited document

speaks for itself.




                                                9
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 10 of 27. PageID #: 476541



        29.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 29. CVS further states that the cited URL does not exist. To the

extent any further response is required, CVS denies the allegations.

        30.     CVS denies the allegations in paragraph 30 insofar as alleged against it except to

aver that the cited document speaks for itself. CVS otherwise lacks knowledge or information

sufficient to form a belief about the truth of the allegations in paragraph 30. To the extent any

further response is required, CVS denies the allegations.

        31.     CVS denies the allegations in paragraph 31 except to aver that the ARCOS data

produced by the DEA speaks for itself.

        32.     CVS denies the allegations in paragraph 32.

        33.     CVS denies the allegations in paragraph 33.

        34.     CVS denies the allegations in paragraph 34 except to aver that the ARCOS data

produced by DEA speaks for itself.

        35.     CVS denies the allegations in paragraph 35.

        36.     CVS denies the allegations in paragraph 36.

        37.     CVS denies the allegations in paragraph 37 except to aver that the cited document

speaks for itself.

        38.     CVS denies the allegations in paragraph 38.

        39.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 39. To the extent any further response is required, CVS denies the

allegations.




                                                10
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 11 of 27. PageID #: 476542



       40.     CVS denies the allegations in paragraph 40 except to aver that the ARCOS data

produced by DEA speaks for itself. CVS further states that the referenced graph does not appear

in paragraph 40 or otherwise in the Amendment.

       41.     While CVS is aware of reports of overdose rates and that individuals have

suffered from opioid addiction and abuse, CVS lacks knowledge or information sufficient to

form a belief about the truth of the allegations in paragraph 41. To the extent any further

response is required, CVS denies the allegations.

       42.     CVS denies the allegations in paragraph 42 except to aver that records maintained

by the Ohio Board of Pharmacy speak for themselves.

       43.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 43 except to aver that the ARCOS data produced by DEA speaks for

itself. CVS further states that the referenced graph does not appear in paragraph 43 or otherwise

in the Amendment. To the extent that any further response to the allegations in paragraph 43 is

required, CVS denies those allegations.

       44.     CVS denies the allegations in paragraph 44 except to aver that it is CVS policy to

comply with all applicable laws and that the complete public statements made by CVS speak for

themselves and are the best evidence of their content.

       45.     CVS denies the allegations in paragraph 45 except to admit that CVS Pharmacy,

Inc. entered into a settlement agreement with the U.S. Attorney’s Office for the District of Rhode

Island in March 2019 and to aver that the settlement agreement and cited press release speak for

themselves.




                                                11
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 12 of 27. PageID #: 476543



       46.     CVS denies the allegations in paragraph 46 except to admit that CVS Pharmacy,

Inc. entered into a settlement agreement with the U.S. Attorney’s Office for the Northern District

of Alabama in August 2018 and to aver that the settlement agreement speaks for itself.

       47.     CVS denies the allegations in paragraph 47 except to admit that CVS Pharmacy,

Inc. entered into a settlement agreement with the U.S. Attorney’s Office for the Eastern District

of New York in June 2018 and to aver that the settlement agreement speaks for itself.

       48.     CVS denies the allegations in paragraph 48 except to admit that CVS Pharmacy,

Inc. entered into a settlement agreement with the U.S. Attorney’s Office for the Western District

of Oklahoma in April 2013 and to aver that the settlement agreement speaks for itself.

       49.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 49. To the extent any further response is required, CVS denies the

allegations.

       50.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 50. To the extent any further response is required, CVS denies the

allegations.

       51.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 51. To the extent any further response is required, CVS denies the

allegations.

       52.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 52. To the extent any further response is required, CVS denies the

allegations.




                                               12
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 13 of 27. PageID #: 476544



       53.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 53. To the extent any further response is required, CVS denies the

allegations.

       54.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 54. To the extent any further response is required, CVS denies the

allegations.

       55.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 55. To the extent any further response is required, CVS denies the

allegations.

       56.     CVS denies the allegations in paragraph 56 insofar as alleged against it. CVS

otherwise lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 56. To the extent any further response is required, CVS denies the

allegations.

       57.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 57. To the extent any further response is required, CVS denies the

allegations.

       58.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 58. To the extent any further response is required, CVS denies the

allegations.

       59.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 59. To the extent any further response is required, CVS denies the

allegations.




                                               13
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 14 of 27. PageID #: 476545



       60.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 60. To the extent any further response is required, CVS denies the

allegations.

       61.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 61. To the extent any further response is required, CVS denies the

allegations.

       62.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 62. To the extent any further response is required, CVS denies the

allegations.

       63.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 63. To the extent any further response is required, CVS denies the

allegations.

       64.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 64. To the extent any further response is required, CVS denies the

allegations.

       65.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 65. To the extent any further response is required, CVS denies the

allegations.

       66.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 66. To the extent any further response is required, CVS denies the

allegations.




                                              14
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 15 of 27. PageID #: 476546



       67.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 67. To the extent any further response is required, CVS denies the

allegations.

       68.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 68. To the extent any further response is required, CVS denies the

allegations.

       69.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 69. To the extent any further response is required, CVS denies the

allegations.

       70.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 70. To the extent any further response is required, CVS denies the

allegations.

       71.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 71. To the extent any further response is required, CVS denies the

allegations.

       72.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 72. To the extent any further response is required, CVS denies the

allegations.

       73.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 73. To the extent any further response is required, CVS denies the

allegations.




                                              15
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 16 of 27. PageID #: 476547



       74.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 74. To the extent any further response is required, CVS denies the

allegations.

       75.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 75. To the extent any further response is required, CVS denies the

allegations.

       76.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 76. To the extent any further response is required, CVS denies the

allegations.

       77.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 77. To the extent any further response is required, CVS denies the

allegations.

       78.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 78. To the extent any further response is required, CVS denies the

allegations.

       79.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 79. To the extent any further response is required, CVS denies the

allegations.

       80.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 80. To the extent any further response is required, CVS denies the

allegations.




                                              16
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 17 of 27. PageID #: 476548



       81.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 81. To the extent any further response is required, CVS denies the

allegations.

       82.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 82. To the extent any further response is required, CVS denies the

allegations.

       83.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 83. To the extent any further response is required, CVS denies the

allegations.

       84.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 84. To the extent any further response is required, CVS denies the

allegations.

       85.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 85. To the extent any further response is required, CVS denies the

allegations

       86.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 86. To the extent any further response is required, CVS denies the

allegations.

       87.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 87. To the extent any further response is required, CVS denies the

allegations.




                                              17
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 18 of 27. PageID #: 476549



       88.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 88. To the extent any further response is required, CVS denies the

allegations.

       89.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 89. To the extent any further response is required, CVS denies the

allegations

       90.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 90. To the extent any further response is required, CVS denies the

allegations.

       91.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 91. To the extent any further response is required, CVS denies the

allegations.

       92.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 92. To the extent any further response is required, CVS denies the

allegations.

       93.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 93. To the extent any further response is required, CVS denies the

allegations.

       94.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 94. To the extent any further response is required, CVS denies the

allegations.




                                              18
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 19 of 27. PageID #: 476550



       95.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 95. To the extent any further response is required, CVS denies the

allegations.

       96.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 96. To the extent any further response is required, CVS denies the

allegations.

       97.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 97. To the extent any further response is required, CVS denies the

allegations.

       98.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 98. To the extent any further response is required, CVS denies the

allegations.

       99.     CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 99. To the extent any further response is required, CVS denies the

allegations.

       100.    CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 100. To the extent any further response is required, CVS denies the

allegations.

       101.    CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 101. To the extent any further response is required, CVS denies the

allegations.




                                              19
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 20 of 27. PageID #: 476551



          102.   CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 102. To the extent any further response is required, CVS denies the

allegations.

          103.   CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 103. To the extent any further response is required, CVS denies the

allegations.

                               THE SIXTH CLAIM FOR RELIEF

          104.   In response to paragraph 104, CVS incorporates by reference its responses to the

allegations in all prior paragraphs within the Second Amended Complaint as if fully set forth

herein.

          105.   The allegations in paragraph 105 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.

          106.   The allegations in paragraph 106 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.

          107.   The allegations in paragraph 107 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.

          108.   The allegations in paragraph 108 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.




                                                20
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 21 of 27. PageID #: 476552



       109.    The allegations in paragraph 109 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       110.    The allegations in paragraph 110 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       111.    The allegations in paragraph 111 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       112.    The allegations in paragraph 112 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       113.    The allegations in paragraph 113 state legal conclusions and argument as to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       114.    The allegations in paragraph 114 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       115.    The allegations in paragraph 115 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.




                                              21
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 22 of 27. PageID #: 476553



       116.    The allegations in paragraph 116 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.

       117.    The allegations in paragraph 117 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.

       118.    The allegations in paragraph 118 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.

       119.    The allegations in paragraph 119 state legal conclusions and argument to which

no response is required.      To the extent any further response is required, CVS denies the

allegations.

       120.    The allegations in paragraph 120 are alleged against the Marketing Defendants

only and thus no response from CVS is required. To the extent any further response is required,

CVS denies the allegations.

       121.    The allegations in paragraph 121 are alleged against the Marketing Defendants

only and thus no response from CVS is required. To the extent any further response is required,

CVS denies the allegations.

       122.    The allegations in paragraph 122 are alleged against the Marketing Defendants

only and thus no response from CVS is required. To the extent any further response is required,

CVS denies the allegations.




                                               22
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 23 of 27. PageID #: 476554



       123.    The allegations in paragraph 123 state legal conclusions and argument to which

no response is required,.    To the extent any further response is required, CVS denies the

allegations.

       124.    CVS denies the allegations in paragraph 124 insofar as alleged against it except to

admit that certain CVS distribution centers are licensed with DEA to distribute Schedule III, IV,

and V controlled substances and that CVS Pharmacy retail stores are licensed with DEA to

dispense Schedule II, III, IV, and V controlled substances. CVS otherwise lacks knowledge or

information sufficient to form a belief about the truth of the allegations in paragraph 124. To the

extent any further response is required, CVS denies the allegations.

       125.    The allegations in paragraph 125 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       126.    The allegations in paragraph 126 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       127.    The allegations in paragraph 127 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.

       128.    The allegations in paragraph 128 state legal conclusions and argument to which

no response is required.    To the extent any further response is required, CVS denies the

allegations.




                                                23
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 24 of 27. PageID #: 476555



       129.    The allegations in paragraph 129 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

       130.    The allegations in paragraph 130 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

       131.    The allegations in paragraph 131 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

       132.    The allegations in paragraph 132 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

       133.    The allegations in paragraph 133 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations

       134.    The allegations in paragraph 134 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

       135.    The allegations in paragraph 135 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.




                                             24
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 25 of 27. PageID #: 476556



        136.    CVS lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 136. To the extent any further response is required, CVS denies the

allegations..

        137.    The allegations in paragraph 137 state legal conclusions and argument to which

no response is required.     To the extent any further response is required, CVS denies the

allegations.

        138.    The allegations in paragraph 138 state legal conclusions and argument to which

no response is required.     To the extent any further response is required, CVS denies the

allegations.

        139.    The allegations in paragraph 139 state legal conclusions and argument to which

no response is required.     To the extent any further response is required, CVS denies the

allegations.

        140.    The allegations in paragraph 140 state legal conclusions and argument to which

no response is required.     To the extent any further response is required, CVS denies the

allegations.

        141.    The allegations in paragraph 141 state legal conclusions and argument to which

no response is required.     To the extent any further response is required, CVS denies the

allegations.

        142.    The allegations in paragraph 142 state legal conclusions and argument to which

no response is required.     To the extent any further response is required, CVS denies the

allegations.




                                               25
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 26 of 27. PageID #: 476557



       143.    The allegations in paragraph 143 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

       144.    The allegations in paragraph 144 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

       145.    The allegations in paragraph 145 state legal conclusions and argument to which

no response is required.   To the extent any further response is required, CVS denies the

allegations.

                                AFFIRMATIVE DEFENSES

       CVS incorporates by reference in full its affirmative defenses to all prior complaints,

including its affirmative defenses to the Corrected Second Amended Complaint in the County of

Summit, Ohio v. Purdue Pharma L.P, No. 18-op-45090, Dkt. No. 1250.

                               DEMAND FOR JURY TRIAL

       CVS hereby demands a jury trial as to all issues or claims for which a jury trial is

allowed.




                                             26
Case: 1:17-md-02804-DAP Doc #: 3037 Filed: 12/23/19 27 of 27. PageID #: 476558



                                  PRAYER FOR RELIEF

       CVS prays that judgment be entered dismissing Plaintiff’s Complaint with prejudice, and

that this Court grant it such other relief as it deems just and appropriate including costs and

reasonable attorney’s fees.



Date: December 23, 2019                            Respectfully submitted,

                                                   /s/ Eric R. Delinsky
                                                   Eric R. Delinsky
                                                   Alexandra W. Miller
                                                   ZUCKERMAN SPAEDER LLP
                                                   1800 M Street, N.W., Suite 1000
                                                   Washington, D.C. 20036
                                                   Tel: (202) 778-1800
                                                   Fax: (202) 822-4106
                                                   edelinsky@zuckerman.com
                                                   smiller@zuckerman.com


                                                   Counsel for CVS Indiana, L.L.C., CVS Rx
                                                   Services, Inc., CVS Pharmacy, Inc., and
                                                   Ohio CVS Stores, L.L.C.




                                              27
